DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-12 in application number 16/407,117.  Claims 1-4 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
	Applicant’s election without traverse of claims 1-4 in the reply filed on 06/01/21 is acknowledged.  Claims 5-12 were withdrawn.

Response to Remarks/Arguments
	The rejection of claims 2-4 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments.
	Regarding the rejection of claims 1-4 under 35 U.S.C. 103, Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.  First Applicant’s amendments do not, in fact, alter the scope of the claims to overcome the GRASSADONIA reference.  The fact that a cross platform transaction is now recited as a cross-platform payment transfer transaction has no effect on the rejection because the fact that a transaction is a payment transfer is apparent from Examiner’s citation to and explanatory statements following each cited passage of the GRASSADONA reference.  In other words, the transactions disclosed by cross platform transfers as transactions.
	Moreover, Applicant’s discussion and interpretation of the GRASSADONIA reference is found, respectfully, unpersuasive because it adopts an overly narrow interpretation that does not take into account the scope of the recited claim language.  Remarks 5-6.  “The name of the game is the claim.”  MPEP 2103 (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998)). The claims do not recite any such elements relevant to render any additional disclosure or discussion of accounts in the GRASSADONIA reference inapplicable to the recited elements of claim 1.  For instance, paragraph 0042 states where the “payment-service can create an account for the recipient using already well-known information.”  Just because the reference discusses that the service can create an account, does not somehow negate the rest of the paragraph and the elements of the claim the reference explicitly discloses.
	Applicant’s argument that GRASSADONIA does not disclose the limitation generating, at the payment gateway server, a cross-platform key in response to the request is similarly unpersuasive.  GRASSADONIA discloses that its “payment service system server 104”—which the office action explicitly states as disclosing the recited payment gateway server at paragraph 0037 in the prior limitation—that this identified “payment service system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.”  GRASSADONIA at 0027.  This is a one-to-one mapping of the elements of the limitations to the elements of GRASSADONIA.  Applicant’s argument that the reference stating “the payment-service-system server 104 may receive a new card request,” somehow negates or distinguishes the mapping is unpersuasive because, again, that disclosure is not dispositive.  The See MPEP 2143.01 (citing In re Fulton, 391 F.3d at 1199, 1200-01 (Fed. Cir. 2004) (“The court stated that ‘the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’”)).
	Finally, Applicant makes no traversal or mention of the following paragraph from the office action as it relates to the first limitation of claim 1:
NOTE: the limitation below has no patentable weight because it is considered non-functional descriptive language as its recitation does not affect the implementation of the method steps; under compact prosecution, prior art is still cited as disclosing these elements.
	the user having an account associated with the first digital wallet provider and lacking an affiliation with the second digital wallet provider, said account having at least one payment account associated therewith,  said another party having a digital wallet account with the second digital wallet provider and having no affiliation with the first digital wallet provider;
Non-Final Action at 5 (discussing claim 1) (emphasis omitted).  This clause has now been further amended, yet it is outside the scope of the claimed device, the payment gateway sever.  This has been further addressed within the revised 35 U.S.C. 103 rejection. 

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2019/0005491 A1 (hereinafter “GRASSADONIA”), in view of U.S. Pre-Grant Publication US 2019/0095906 (hereinafter “SHRIVASTAVA”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim 1 GRASSADONIA discloses:
1.1		receiving, at a payment gateway server, a request from a user for conducting a cross-platform payment transfer transaction to a receiving party from a first digital wallet provider to a second digital wallet provider, 
[0012] FIG. 1 illustrates an embodiment of a system 100 that includes several servers that handle various steps in a computerized system for tracking debit and credit transactions. The example system 100 may comprise a plurality of entity systems associated and operated by various entities of the system 100, including a merchant, merchant-acquirer, issuer processor, payment-service system, host banking system working in collaboration with the payment-service system to provide user-oriented services, and core processor system.

[0037] Client devices 114 and 116 can communicate with one another to effect peer-to-peer (P2P) payment transactions between users. The client devices 114 and 116 can communicate with payment-service-system server 104 using payment requests, authentication requests, acceptance of payment requests, and confirmation of payments.
[0042] In the second process, the first user computing device can generate a payment request destined for the second user computing device in step 206. The payment request can comprise an amount, e.g., $150, a payor identifier, e.g., username or phone number, and a payee/recipient identifier, e.g., username or phone number. After generating the payment request, the first user computing device can transmit the payment request to the payment-service system, which receives it in step 208.
GRASSADONIA at [0037], Fig. 1 (disclosing the payment gateway server as the “payment service system server” where the first and second users operate client devices, the client devices executing software to communicate with the issuer payment server, i.e. digital wallet providers); at [0042] (disclosing the first user as generating the payment request). 
[AltContent: connector]
	NOTE: the limitation below has no patentable weight because it is considered non-functional descriptive language as its recitation does not affect the implementation of the method steps; under compact prosecution, prior art is still cited as disclosing these elements. The amended wherein clause follows the positively recited function of the limitation: receiving, at a payment gateway server, a request from a user for conducting a cross-platform payment transfer transaction. The language for conducting is the intended use of the function receiving . . . a request. The user is not claimed as an element of the payment gateway sever nor can the user be considered an element of the payment gateway server. Under the broadest reasonable interpretation, a user could be a person, and cannot be claimed as part of the computer-implemented method of the server, regardless, without the user being a “user device.” Thus, the below wherein clause has no patentable weight because it is not within the scope of the claimed computer-implemented method.
[AltContent: connector]
		wherein the user includes  a first account associated with the first digital wallet provider and lacks  a second account with the second digital wallet provider, said first account having at least one payment account associated therewith, said  receiving party having a digital wallet account with the second digital wallet provider and having no affiliation with the first digital wallet provider;
[0042] [. . .] Receipt of a payment request by the payment-service-system server can trigger a process to associate the payment request with a payment card number or an account of the payor and with a payment card number or an account of the payee, as illustrated in step 210. As part of step 210, the payor may have a pre-established account with the payment-service system. If the payee also has a payment account associated with the payment-service system, then the payment can be automatically completed. However, if the payee does not have a pre-established account, the payment-service system can create an account for the recipient using already-known information about the payee, including a payment card number, a payment token, an account number, ID, and any other additional information about the user.
GRASSADONIA at [0042] (disclosing the user/payor as not having a pre-established account with the payment service system, and the request triggering the creation of an account with the payment service system). 
1.2		generating, at the payment gateway server, a cross-platform key in response to the request;
server 104 may receive a new card request from the client application executed by the client device 114, thereby prompting the payment-service-system server 104 to execute various processes for generating a new account for the user. . . . In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.
GRASSADONIA at [0027] (disclosing the cross-platform key as the token).
1.3		correlating, at the payment gateway server, the cross-platform key with the at least one payment account;
[0027] [. . .] In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.
1.4		providing information of the payment account to the second digital wallet provider for transferring funds from the payment account of the user to the digital wallet account of the another party;
[0038] FIG. 2 illustrates a cross-functional flowchart of a process for securely establishing a payment account in a system including a first user computing device, a payment-service-system server, an issuer processor, and a second user computing device, wherein the first and second user computing devices correspond to two users, and steps 206-212 correspond to a P2P funds transfer between the two users. . . . Second, steps 206-212 illustrate a process for establishing a new account. These second steps solve a technical problem of creating a user payment account in real-time, in which the server generates a unique card number and transmits securely and instantly to an application executing on a user device such that the user may use the card number in a current or future payment transaction.
1.5		and receiving a confirmation at the payment gateway server in response to a completion of the transaction by the second digital wallet provider.
[0037] Client devices 114 and 116 can communicate with one another to effect peer-to-peer (P2P) payment transactions between users. The client devices 114 , and confirmation of payments. FIG. 2, described below, further elaborates on an example of how the two client devices can communicate to effect peer-to-peer payment requests and new account creation.
	GRASSADONIA discloses the server as payment service system facilitating the cross-platform transaction between the first and second user issuer accounts, where each user’s client device is a payor/payee from a different issuer provider, with no common account, and steps for creating a payment token to register a user at a the payment service system to process the transaction between the different payment providers.
	However, GRASSADONIA does not explicitly disclose the user payment providers as digital wallet payment providers. 
	SHRIVASTAVA discloses issue payment providers—such as those in GRASSADONIA— that are digital wallet providers with applications running on the client devices of the first and second users:
[0018] Also in this exemplary embodiment, the communication device 114 includes two virtual wallets 116 and 118 (also referred to as electronic wallets, or e-wallet, etc.) (identified as wallet A and wallet B, respectively, in FIG. 1). Each of the virtual wallets 116 and 118 is provisioned with a payment account. In particular, the virtual wallet 116 is associated with the issuer 108a and is provisioned with a credential associated with a payment account issued to the consumer 112 by the issuer 108a (i.e., a first payment account) Likewise, the virtual wallet 118 is associated with the issuer 108b and is provisioned with a credential associated with a payment account issued to the consumer 112 by the issuer 108b (i.e., a second payment account). As such, the issuers 108a-b may also be considered wallet providers herein. . . . What's more, it should be appreciated that in still other embodiments the consumer 112 may include more than the two virtual wallets 116 and 118.
	Where GRASSADONIA discloses the payment service system for the cross-platform transaction between user client devices with distinct payment providers at a central server, and SHRIVASTAVA discloses the issuer payment service provider as a digital wallet provider, it 

	Regarding claim(s) 2 GRASSADONIA discloses:
	The computerized-method of claim 1, wherein the cross-platform key comprises
2.1		a set of partial account data.
[0027] [. . .] The payment-service-system server 104 may retrieve a payment card number and store the payment card number into a user record of the payment-service-system database 107. In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.
	GRASSADONIA discloses the payment service system with cross-platform key generated by the tokenization of the payment card number (as opposed to the full account data), and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment service system with user devices of GRASSADONIA to receive a payment request where the issuer is the digital wallet provider of SHRIVASTAVA, because applying the payment service system to a digital wallet provider would yield a predictable result.  Therefore claim 2 is rendered obvious by GRASSADONIA in view of SHRIVASTAVA.

	Regarding claim(s) 3 GRASSADONIA discloses:

3.1		the cross-platform key is configured to be incomplete as compared to a standard account number.
[0027] [. . .] The payment-service-system server 104 may retrieve a payment card number and store the payment card number into a user record of the payment-service-system database 107. In some implementations, the payment-service-system server 104 may execute a tokenization algorithm to generate a token that represents the payment card number, such that the token may operate as an alias or encoded representation of the payment card number.
	GRASSADONIA discloses the payment service system with cross-platform key configured by a tokenization process and thus incomplete in comparison to a standard account number, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment service system with user devices of GRASSADONIA to receive a payment request where the issuer is the digital wallet provider of SHRIVASTAVA, because applying the payment service system to a digital wallet provider would yield a predictable result .  Therefore claim 3 is rendered obvious by GRASSADONIA in view of SHRIVASTAVA.

	Regarding claim(s) 4 GRASSADONIA discloses:
	The computerized method of claim 2, wherein the cross-platform key lacks one of the following:
4.1		a card verification value (CVV);
4.2		and an expiration date and year information.
GRASSADONIA at [0027] (disclosing the cross-platform key as a token generated from the payment number only).


Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
GOYAL US 20180276656 A1 [0011] In general, and to introduce concepts of embodiments of this disclosure, a virtual payment account card may be issued instantaneously to a consumer upon approval of the consumer's application for a payment card account. The virtual payment account card issuance may be implemented by provisioning a payment token to or for access by the consumer's payment-enabled mobile device wallet application; alternatively the issuance may be implemented by provisioning of the payment token to a wallet service provider (WSP) that maintains the consumer's digital wallet. The payment card account application may be submitted via the consumer's WSP or directly to the account issuer.
KILLIAN US 20120011063 A1 [0035] FIG. 3 is a flowchart illustrating an embodiment of a virtual wallet account registration process 300. The consumer utilizes, for example, a mobile device to provide registration information required by a PSP payment service .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685